Citation Nr: 0628225	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  96-41 513	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the appellant attained the status of claimant based 
on recognition as the veteran's surviving spouse for the 
purpose of Department of Veterans Affairs (VA) Dependency and 
Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
March 1979.  He died in May 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO).  The RO in St. 
Petersburg, Florida has processed the appeal since May 1998.
 
The appellant testified before the undersigned at a hearing 
held in May 2000.

In a July 2000 decision, the Board determined that the 
appellant had not attained the status of claimant because she 
was not entitled to recognition as the veteran's surviving 
spouse for the purposes of DIC benefits.  The appellant 
appealed the July 2000 decision to the United States Court of 
Appeals for Veterans Claims (Court).

In a September 2001 Order, the Court vacated and remanded the 
Board's July 2000 decision.  The case was subsequently 
returned to the Board.

Thereafter, in an August 2002 decision, the Board again 
determined that the appellant had not attained the status of 
claimant because she was not entitled to recognition as the 
veteran's surviving spouse for the purposes of DIC benefits.  
She appealed the August 2002 decision to the Court.

In a March 2003 Order, the Court granted a joint motion filed 
by the parties, vacated the August 2002 decision, and 
remanded the case to the Board for readjudication.

The Board thereafter remanded the case in February 2004, 
February 2005, and October 2005.

The Board notes that the appellant's claim potentially 
affects benefits received by G.G., the individual who is 
currently recognized by VA as the veteran's surviving spouse.  
The record shows that G.G. was provided with a copy of the 
statement of the case issued to the appellant, but has not 
participated in this appeal.  

In any event, given the disposition of the appellant's claim 
below, G.G. has not been prejudiced by any failure by VA to 
provide her with copies of all notices sent to the appellant.


FINDINGS OF FACT

1.  The appellant and the veteran were married in June 1973.

2.  The veteran obtained a divorce from the appellant in 
November 1977, and married G.G. in June 1980.

3.  The veteran died in May 1984.

4.  In April 2000, the appellant had the November 1977 
divorce decree set aside.

5.  The appellant and the veteran did not live together as 
man and wife continuously from the date of marriage to the 
date of the veteran's death; the failure to live together was 
by mutual decision, and not in its entirety for the purposes 
of convenience, health, business, or any other reason.

6.  Both the appellant and the veteran were free of fault in 
the initial separation.  

7.  The initial separation was not procured by the veteran or 
due to his misconduct.   


CONCLUSION OF LAW

The appellant has not attained the status of claimant, as she 
is not entitled to recognition as the veteran's surviving 
spouse for purposes of VA DIC benefits.  38 U.S.C.A. §§ 
101(3),(31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 
3.205, 3.206 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159 (2005), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  

In the present case, VA provided the appellant with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in a March 2005 correspondence.  The 
correspondence specifically explained to her that she should 
submit any relevant evidence that could serve to show that 
she was the legal spouse of the veteran at the time of his 
death.  She was also advised to submit any evidence that 
showed that she and the veteran had either lived together 
continuously from the date of their marriage to the date of 
the veteran's death, or that they had separated due to the 
misconduct of the veteran without the fault of the appellant.   

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent evidence from all identified and 
relevant sources have either been obtained by VA, or provided 
by the appellant herself.  

The Board notes in this regard that the appellant has 
submitted an April 2000 order by the Superior Court of 
Arizona setting aside the November 1977 decree of divorce 
between herself and the veteran.  The order itself does not 
specify the basis for the action.  

At her May 2000 hearing before the undersigned, the appellant 
indicated that she would submit the evidence she provided to 
the Arizona Superior Court in support of her application to 
invalidate the earlier divorce decree.  Later in May 2000, 
she submitted copies of the records she asserts formed the 
basis for the April 2000 order.  She has not alleged or 
suggested that any records not already on file with VA were 
relied on by the Arizona Superior Court in issuing the April 
2000 order.
 
In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the Agency of Original 
Jurisdiction on a claim for VA benefits, even if the claim 
and initial unfavorable adjudication occurred prior to the 
effective date of VCAA.  

Here, the appellant did not receive any VCAA notice prior to 
the decision from which this appeal originates.  The Board 
points out, however, that the decision, statement of the 
case, and supplemental statements of the case on file 
collectively informed her of the law and regulations 
pertaining to establishing herself as the veteran's surviving 
spouse for VA purposes.  As indicated above, she was provided 
with VCAA notice in March 2005.

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with VCAA, and that the failure to 
provide the appellant with full VCAA notice prior to the 
initial adjudication in the case did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Nor has the appellant alleged or shown 
prejudice from any error in the timing or content of the VCAA 
notice.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


Factual background

The record shows that the appellant and the veteran were 
married in June 1973.  According to three birth certificates 
on file, the veteran and the appellant are the listed parents 
of three children respectively born in July 1972, August 
1974, and October 1977.  

Service personnel records show that the veteran was stationed 
in Yuma, Arizona from January 1976 to November 1977.  He was 
thereafter stationed in McKeesport, Pennsylvania from 
December 1977 until his discharge in March 1979.  The report 
of his March 1979 discharge examination lists his father as 
the next of kin, and records the veteran's residence as 
located in McKeesport, Pennsylvania.

On an April 1979 application for VA benefits, the veteran 
reported that he had been married only one time, that the 
marriage had been to the appellant, and that he and the 
appellant had divorced in November 1977, in the State of 
Arizona.  He also indicated that they were not living 
together.  He listed his two oldest children on the 
application, but not the appellant's third child.  He 
indicated that he was currently living in McKeesport, 
Pennsylvania.  Along with the application, he submitted a 
copy of the divorce decree showing that an Arizona court had 
granted a divorce between him and the appellant in November 
1977.

In June 1980, the veteran submitted a VA Form 21-686c, 
Declaration of Marital Status.  On this form, he indicated 
that he had married G.G. in June 1980, and reported that they 
were living in Pennsylvania.  

In statements received since 1980, the veteran listed 
Pennsylvania addresses for his residence.  He also reported 
working in Pittsburgh, Pennsylvania.
 
The veteran died in May 1984.  According to the death 
certificate, he was residing in Pittsburgh, Pennsylvania and 
was married at the time of his death; the widow was not 
identified.  

Shortly following the veteran's death, G.G. applied for VA 
death benefits.  On her application, she reported that the 
veteran had previously been married to the appellant, but 
divorced the appellant in November 1977.  She indicated that 
she and the veteran had married in June 1980 and that the 
marriage was terminated by the veteran's death.

In an August 1984 application for VA burial benefits from the 
Funeral Director of the Funeral Home which provided services 
to the veteran upon his death, the Funeral Director indicated 
that the veteran had been living in Pennsylvania and was 
married to G.G. at the time of his death.  The application 
contains G.G.'s signature authorizing the funeral services.

In a February 1985 rating decision, service connection for 
the cause of the veteran's death was granted.  The RO awarded 
the VA death benefits to G.G. as the veteran's surviving 
spouse.

In June 1992, the veteran's second child applied for CHAMPVA 
and VA death benefits.  She indicated that the veteran 
married her mother in June 1973, but that they thereafter 
divorced on an unknown date.  She further indicated that the 
veteran had married G.G. at some point following the divorce, 
and expressed her understanding that the veteran's 
"surviving spouse" was currently receiving DIC benefits.

In February 1996, the appellant applied for VA death 
benefits.  On her application, she indicated that she married 
the veteran in June 1973, and that the marriage ended when 
the veteran "walked away and never returned."  She 
indicated that they had not cohabitated continuously until 
his death, explaining that after returning for 30 days 
following a tour in Japan, he was stationed on the West 
Coast, and then transferred to Pennsylvania.  She indicated 
that he left her and the children home, and told her that he 
was going to obtain military housing in Pennsylvania, which 
never happened.  

Submitted with her application was documentation showing that 
she had been awarded Social Security benefits; she had 
applied for those benefits in October 1993, and received the 
benefits starting in November 1995, using her maiden name.  

In challenging the May 1996 decision from which this appeal 
originates, the appellant argues that she was not aware until 
1996 that the veteran initiated divorce proceedings or 
obtained a divorce decree.  She maintains that even after 
November 1977, he continued to live with the family, and 
lived with her as husband and wife even while he was 
stationed in McKeesport and looking for suitable family 
housing.  She contends that, until 1980, they would live 
together while he was on leave from McKeesport, and that they 
remained in monthly contact.  

She indicates that he was definitely aware of the youngest 
child, and that her separation from the veteran was procured 
by his misconduct.  In this regard she argues that the 
veteran misled the Arizona court into granting a divorce, and 
continued to maintain sexual relations with her after the 
divorce without advising her of the November 1977 decree.  
She also argues that the veteran engaged in misconduct by 
having relations with G.G. under the pretense of having 
married that person in June 1980.

In a March 1998 Administrative Decision, VA determined that 
G.G.'s marriage to the veteran was deemed valid and that she 
was the veteran's surviving spouse for the purposes of VA 
benefits.  

In a July 1999, letter, the appellant again indicated that 
she never participated in divorce proceedings and was unaware 
that a divorce had taken place.  She indicated that the 
veteran moved to McKeesport, Pennsylvania, and was supposed 
to find housing there for the family.  She indicated that she 
and the veteran resided together during his periods of leave 
from service and thereafter until 1980.  

At her May 2000 hearing, the appellant submitted 
documentation from the Superior Court of the State of Arizona 
showing that the divorce between her and the veteran was set 
aside in April 2000; the basis for the decree setting aside 
the divorce was "good cause appearing upon the record and 
pleadings of the [appellant]."  She also submitted an 
affidavit.  In her testimony and affidavit, the veteran 
asserted that she was married to the veteran continuously 
until his death, and had maintained consistent and regular 
contact with him throughout the marriage.  She explains that 
they lived together in Camden, New Jersey until 1973, and in 
Pensacola, Florida, until January 1974.  They returned to 
Camden, New Jersey in January 1974, and she remained in New 
Jersey when the veteran was sent to Vietnam later in 1974.  
She indicates that they remained in New Jersey until 1979.  

The appellant testified that the veteran was stationed in 
Arizona when he returned from overseas in 1976.  She 
explained that they did not live together in 1977, the year 
the youngest child was born, out of a mutual concern for her 
pregnancy, to provide stability for the family, and to allow 
the veteran time to obtain suitable family housing.  She 
testified that she nevertheless was in contact with him each 
month of 1977.  

The appellant indicated that the day of the November 1977 
divorce decree, the veteran visited her in New Jersey, but 
did not mention anything about the divorce.  She asserts that 
at no point thereafter did he ever suggest that he had 
obtained a divorce, and that she was unaware of the divorce 
decree until 1996.  When asked by the undersigned, she 
implied that she waited until 1996 to first file for DIC 
benefits because she was unaware of any entitlement to such 
benefits.  

The appellant further testified that after the veteran 
obtained the divorce, he returned to New Jersey and lived 
with her and the children in 1977.  She explained that he did 
not live with her in New Jersey after his discharge in 1979, 
and instead lived in McKeesport, Pennsylvania and Pittsburgh, 
Pennsylvania to attend college.  She explained that the 
veteran would periodically return to New Jersey for visits.  

The appellant testified that the divorce was set aside in 
April 2000 based on her allegations and proof that the 
veteran made false statements in procuring the divorce.  
Specifically, she alleged that the veteran told the judge 
that he only had two children and was unaware of the 
whereabouts of the children and the appellant.

Submitted at the hearing was proof that the appellant in 
August 1999 applied for a social security card to be issued 
in her married name.

Following the hearing, and at the invitation of the 
undersigned, the appellant submitted the documentation she 
reportedly provided to the Arizona Superior Court in 2000.  
The evidence consists of the following:  July 1999 and August 
1999 statements by C.S. (the appellant's sister), who 
indicates that the veteran and appellant lived together in 
New Jersey whenever he visited the state, but who explains 
that she had no knowledge of their relationship after August 
1978; an August 1999 statement from the Social Security 
Administration (SSA) indicating that three children were 
receiving Social Security Survivor Benefits on the veteran's 
record; and a June 2000 statement from the SSA indicating 
that the appellant is recognized as the surviving spouse of 
the veteran following the setting aside of the divorce 
decree.

In July 2005, the representative submitted several statements 
from other persons in support of the appellant's claim.  
Statements by E.H. and M.S. (whose relationship to the 
appellant and/or veteran is unclear) are identical, and 
indicate that from conversations during dinner, they learned 
that the veteran and appellant, by mutual agreement, had 
lived in different states for financial and education 
reasons, but that they would live together as man and wife 
when he would return home.  They also both recalled that the 
veteran was contacting the appellant while he was stationed 
in Pennsylvania so that she could join him.

S.L. indicates that she is a cousin of the appellant, and was 
present at the wedding of the appellant and veteran.  She 
knew that they were separated on and off, but did not know of 
a divorce.  She asserted that the appellant would have 
mentioned the divorce if the appellant had known.

F.L. indicates that he first met the appellant in January 
1996, and that to the best of his knowledge, she had never 
remarried or held herself out as the spouse of another.

C.S. indicates that she and the appellant are sisters, and 
that she recalled the appellant and the veteran returning to 
New Jersey at some point.  She states that neither the 
appellant nor the veteran discussed a divorce, and that the 
appellant told the family that the veteran died in May 1984.

In other statements on file, the appellant argues that the 
marriage certificate of the veteran and G.G. was technically 
invalid.  She also notes that the veteran never paid her 
child support, and that she had to work to support the 
family. 

Analysis

To be entitled to death benefits as a "surviving spouse" of 
a veteran, a claimant must have been the veteran's spouse at 
the time of the veteran's death and must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there was a 
separation due to the misconduct of, or procured by, the 
veteran without the fault of the spouse. 38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50.

The requirement of continuous cohabitation from the date of 
marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that 
any separation was due to the misconduct of, or procured by, 
the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation. 38 C.F.R. § 
3.53(a).

The statement of the surviving spouse as to the reason for 
the separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for purposes of convenience, health, business, or 
any other reason which did not show an intent on the part of 
the surviving spouse to desert the veteran, the continuity of 
the cohabitation will not be considered as having been 
broken. 38 C.F.R. § 3.53(b).

The record shows that the appellant and the veteran were 
married in June 1973.  While he obtained a divorce from her 
in November 1977, in April 2000 she was successful in 
persuading an Arizona Superior Court to set aside the divorce 
decree.  The Board consequently finds that she remained 
legally married to the veteran continuously from the date of 
their marriage until the date of his death in May 1984.

Recognition as a "surviving spouse" for the purpose of 
receiving VA benefits also requires, however, that the 
claimant have lived continuously with the veteran from the 
date of their marriage to the date of the veteran's death, 
except where there was a separation due to the misconduct of, 
or procured by, the veteran without the fault of the spouse.

In this case, the record clearly shows that the appellant and 
the veteran initially separated when he was stationed 
overseas, and that they continued to remain separated (except 
for visits while on leave) once he returned from overseas and 
was stationed in Yuma, Arizona in 1976.  According to the 
appellant, he periodically visited her from 1976 to 1980 
(while on military leave, and during school breaks), and the 
record shows that they did not cohabitate at all since at 
least 1980.  None of the statements prepared by her 
acquaintances indicate that the appellant and the veteran 
cohabitated at any point after 1980; the statements either 
specifically refer to cohabitation prior to 1980, or discuss 
cohabitation without mentioning a time period.
 
Given that the appellant and the veteran clearly ceased to 
cohabitate at least by 1980, if not earlier, the Board must 
address whether the separation was due to the misconduct of, 
or procured by, the veteran without the fault of the 
appellant, and also whether the parties lived apart for 
purposes of convenience, health, business, or any other 
reason which did not show an intent on the part of the 
surviving spouse to desert the veteran.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the Court held 
that 38 U.S.C.A. § 101(3) and 38 C.F.R. § 3.50(b)(1) set 
forth a two-part test to determine whether a spouse can be 
deemed to have continuously cohabited with a veteran even if 
a separation has occurred.  

First, the spouse must be free of fault in the initial 
separation.  Secondly, the separation must have been procured 
by the veteran or due to his misconduct.  The Court held that 
the "without fault" requirement was not a continuing one.  
Rather, although acts subsequent to the separation may in 
certain cases be relevant evidence, the finding of fault or 
the absence thereof is determined by analysis of the conduct 
at the time of separation.  Gregory, 5 Vet. App. at 112.

On her initial application for benefits, the appellant 
asserts that the marriage ended when the veteran "walked 
away and never returned."  In subsequent statements and 
testimony, however, she has repeatedly contradicted her 
suggestion that the veteran abandoned her and his family.

Specifically, she thereafter maintained that she and the 
veteran would live together while he was on leave.  The 
record shows that the veteran was stationed in Arizona when 
he returned from overseas in 1976, and the appellant contends 
that the only reason they lived separately during 1977 (she 
has not explained why she did not join him in 1976) was out 
of a mutual desire for her to remain in New Jersey for the 
purpose of stability for the family and until the veteran 
could obtain military housing for the family.  She 
nevertheless indicates that he continued to visit her in New 
Jersey in 1977, and also after he was relocated to 
Pennsylvania.  

The appellant also indicated that after his discharge, the 
veteran remained in Pennsylvania to attend school and to find 
housing for the family.  She contends that they would reside 
together during school breaks until 1980.  While she did not 
specifically discuss their living arrangements after 1980 in 
her testimony and subsequent statements, it is clear from her 
statements that they did not reside with each other after 
that point.  In fact, the record shows that he was residing 
with G.G. in Pennsylvania beginning in 1980.  As already 
noted, none of the statements provided by the appellant's 
acquaintances specifically assert that the appellant and the 
veteran lived together after 1980.  Rather, the statements 
either refer specifically to the period prior to 1980, or are 
vague as to the dates the appellant and the veteran lived 
together.

In short, the record shows that they initially separated when 
the veteran was stationed overseas, and mutually decided at 
some point in 1977 to remain separated until the third child 
was born.  After 1977, they continued to live in separate 
states, and at most would live together for brief periods of 
time until 1980, following which they never lived together 
again.  After review of the above, the Board finds no 
evidence of fault on the part of the appellant in the initial 
separation.  However, nor does the Board accept the 
appellant's contention that the reason for the separation was 
the veteran's desertion of her and the family, given her 
contradictory accounts described above.

The Board also finds that neither the initial separation, nor 
any subsequent separation, was procured by the veteran or due 
to his misconduct.  With respect to the separation occasioned 
by his overseas service, the veteran clearly had a legal 
obligation to obey his travel orders.  Moreover, and 
according to the appellant, the veteran returned to New 
Jersey briefly after his overseas service, before then 
relocating to Arizona.  The appellant never addressed why 
they lived apart in 1976, but she does not allege, and the 
record does not suggest, any fault on the part of the 
veteran.

As for 1977, the appellant has explained repeatedly that 
there was a mutual decision to live apart while she was 
pregnant.  She indicated that they had planned for the family 
to join him at a later date, which never happened.  
Consequently, despite her assertion that the veteran left the 
family and never returned, by her own account in later 
statements, she admits that the veteran did not just walk 
away, and in fact returned periodically.  Although by the end 
of November 1977, the veteran attempted to divorce the 
appellant, the appellant has shown that the initial 
separation was based on various outside circumstances, and 
not because he or she specifically procured the separation 
earlier that year in 1977.

The Board also points out that their initial separation began 
long before the veteran's attempt to obtain a divorce, and 
that his attempt to divorce the appellant, alone, does not 
show that he procured the separation, or show that misconduct 
on his part led to the separation.

Despite the above, the joint motion for remand accepted by 
the Court in March 2003 nevertheless determined that the 
Board erred in not discussing whether the veteran's 
representations to the Arizona court when he obtained the 
November 1977 divorce decree constituted misconduct for the 
purposes of 38 C.F.R. § 3.53.  The joint motion also found 
error in the Board's failure to address whether the veteran's 
cohabitation with G.G. while "legally" married to the 
appellant also constituted misconduct on the part of the 
veteran.  The Board will consequently address the contentions 
of the appellant and her representative as to misconduct on 
the part of the veteran.

The appellant argues that the veteran misled the Arizona 
court in November 1977 by making false representations as to 
her whereabouts and the composition of their family.  She 
asserts that those actions constitute misconduct, as do his 
actions in having sex with her without mentioning the divorce 
decree, and by committing adultery by having sexual relations 
with G.G. while legally married to the appellant.

The Board initially notes that the appellant argues that VA 
and the Court have already established that the veteran's 
actions in the separation constituted misconduct, and suggest 
that the Board is bound by this purported determination.  She 
appears to rely on the following statement in the March 2003 
Joint Motion for Remand:

...the Board did not discuss why the 
veteran was not at fault, even though 
there is evidence of record that suggests 
that the veteran obtained a divorce by 
misleading a state court, and then 
proceeded to cohabitate with another 
woman."

The Board points out that neither the above language, nor any 
other portion of the joint motion, determined that any action 
of the veteran constituted misconduct.  Nor did the joint 
motion actually conclude that the veteran misled a state 
court, or that cohabitating with another woman who was his 
lawful wife at the time constitutes misconduct. 

Rather, the joint motion refers to evidence of record 
suggesting that the veteran misled a state court (presumably 
the April 2000 decree itself, and the appellant's statements 
and testimony), and concluded that the Board should have 
addressed this evidence.  The joint motion did not, in fact, 
require the Board to find that the veteran misled a state 
court, and/or find that his actions in seeking a divorce or 
in residing with G.G. constitute misconduct.

Turning first to the allegation that the veteran made 
material misrepresentations to the Arizona court in November 
1977, the Board points out that the April 2000 decree in fact 
does not suggest that any misrepresentation, intentional or 
otherwise, on the part of the veteran formed the basis for 
the setting aside of the earlier decree.

The materials provided to the Arizona Superior Court by the 
appellant, copies of which she submitted to VA in May 2000, 
do not address the veteran's knowledge, or any lack thereof, 
of her whereabouts, although she has testified that the April 
2000 decree was based on him falsely denying knowledge of her 
residence.  As for the number of children fathered by the 
veteran, the materials submitted by the appellant show only 
that the SSA paid benefits to three children based on the 
veteran's record; according to the appellant, the veteran 
represented to the Arizona court in 1977 that he had only two 
children.

Given that the April 2000 decree does not specify the basis 
for setting aside the November 1977 divorce decree, and as 
the materials submitted to the Arizona court do not address 
the issue of what statements were made by the veteran 
regarding the appellant's whereabouts at the time of the 
divorce, the Board finds that the evidence does not support a 
conclusion that the April 2000 decree was based even in part 
on a determination of misrepresentation by the veteran in his 
statements concerning knowledge of the appellant's 
whereabouts during the divorce proceedings.  The Board notes 
in passing that there is some question as to whether the 
appellant truly was unaware of the divorce proceedings, given 
that her own daughter exhibited knowledge of the divorce in 
1992.

As to the discrepancy in the number of children purportedly 
reported by the veteran in November 1977, the Board first 
notes that it is unclear when the alleged statement was made 
to the court by the veteran; until October 1977, only two 
children had been born to the appellant.  Even assuming, 
however, that the veteran, after October 1977, only 
acknowledged two children to the court, there is some 
question as to whether he was aware of the third child, or, 
more likely, whether he accepted the child as his.

In this regard, the Board points out that the veteran never 
suggested to VA that he had a third child, even when 
providing information as to his dependents.  He certainly 
never claimed a third child as a dependent.  Nor it is 
apparent to the Board what the veteran would gain from 
concealing a third child from the court, particularly as the 
appellant maintains that he never paid child support to her.

The Board notes in passing that as the SSA's recognition that 
the veteran had three children was undoubtedly based on 
information supplied solely by the appellant many years after 
his death, The SSA's determination is not probative as to 
whether the veteran knew of, or claimed as his, the third 
child.

The salient point is that the evidence simply does not 
support the appellant's bare assertions that the veteran made 
deliberate misrepresentations to the Arizona court in 1977.  
Rather, it is more plausible that any incorrect 
representations made by the veteran to the court were made in 
a good faith belief as to their veracity.  In this case, the 
Board finds no reason to impute to the veteran an intent to 
commit fraud on a court based on the appellant's statements 
and testimony alone, especially as there is nothing to 
suggest that the appellant has any special knowledge as to 
the veteran's state of mind or intentions at the time any 
representations were made.

For the reasons described above, the Board finds that none of 
the veteran's actions in initiating or procuring his divorce 
in November 1977 constitute misconduct.  The Board has 
considered in particular the appellant's statements and 
testimony, the April 2000 decree, and the evidence submitted 
in connection with her successful application to set aside 
the November 1977 divorce decree.  None of the evidence on 
file, however, establishes either that the April 2000 decree 
was based on a finding of misrepresentation, misconduct, 
etc., by the veteran in securing a divorce from the 
appellant, or otherwise shows that the veteran did in fact 
engage in such misconduct when securing the divorce.

Turning to the appellant's assertion that the veteran had sex 
with her without mentioning the divorce decree, it is unclear 
to the Board how those actions constitute misconduct.  In any 
event, even if those actions were construable as misconduct, 
the regulation at issue requires that the separation result 
from the misconduct of the veteran, and not simply that he 
have engaged in some sort of misconduct during his lifetime.  
The appellant does not allege, and the record does not show, 
that the above behavior by the veteran led to their 
separation, or even played a role in their continued 
separation.

The appellant and her representative lastly contend that the 
veteran's sexual relations with G.G. constitute misconduct, 
because by virtue of the April 2000 decree, his marriage to 
the appellant was reestablished.  The Board points out, 
however, that his divorce from the appellant, and subsequent 
marriage to G.G., were both legally valid during the time the 
veteran was alive.  The appellant's success in convincing an 
Arizona court in April 2000 to set aside the November 1977 
divorce decree does not transform what was up to that time a 
valid marriage to G.G. into an adulterous relationship.  
Notably, the appellant does not maintain that the veteran 
engaged in sexual relations with G.G. prior to November 1977.  
Nor is the Board persuaded by the appellant's lay opinion as 
to the validity of the June 1980 marriage license itself.

In sum, the evidence shows that the initial separation 
between the appellant and the veteran was through mutual 
agreement, and not due to fault on the part of either party.  
More specifically, the evidence does not demonstrate that the 
initial separation was procured by, or due to any misconduct 
of, the veteran. 

The appellant also argues that she and the veteran lived 
apart for a purpose which did not show an intent on her part 
to desert the veteran.  In essence, she maintains that her 
long separation from the veteran was nevertheless temporary.  
The evidence does not show, however, that she made any 
attempt to live with the veteran during the last years of his 
life, or that he lived with her as man and wife during that 
period.  The Board notes that they did not cohabitate or see 
each other even though they were living only about 310 miles 
away from each other between 1980 and 1984 (according to 
three different widely available and public sources for road 
maps of New Jersey and Pennsylvania, www.mapquest.com, 
www.expedia.com, and www.randmcnally.com).  Moreover, the 
appellant admits that he was not sending her any money for 
support, and the Board points out that there is no indication 
she even participated in the veteran's funeral arrangements; 
the record instead shows that G.G. took care of the 
arrangements.

The Board therefore concludes that the continuous separate 
residency of the veteran and the appellant during the final 
years of his life was not for purposes of convenience, 
health, business, or any other reason which did not show an 
intent on the part of the surviving spouse to desert the 
veteran.

In sum, the separation between the veteran and the appellant, 
which started as a temporary one of a type ordinarily 
occurring, and which continued by mutual consent, by 1980 had 
ceased to be temporary.  The evidence shows that, by 1980, 
they lived apart because the veteran was married to another 
woman and was living with that woman as man and wife, a 
situation at odds with any notion that the appellant's 
separation from the veteran was for the purpose of 
convenience, health, or business.  

After 1980, they never resumed a spousal relationship prior 
to his death, and the permanent separation was not 
precipitated by fault on the part of the appellant, or by 
misconduct on the part of the veteran, and was not procured 
by the veteran.  The Board has considered the evidence 
submitted by the appellant, but finds that the evidence as a 
whole shows that they did not have a marital relationship for 
VA purposes (i.e. that they continuously cohabited) after 
1980, if not earlier.

Accordingly, the Board concludes that the appellant does not 
attain the status of claimant as she is not entitled to 
recognition as the veteran's surviving spouse for purposes of 
VA benefits.  38 U.S.C.A. § 101; 38 C.F.R. §§ 3.50, 3.52. 
3.53. 

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of Department of Veterans 
Affairs Dependency and Indemnity Compensation benefits is 
denied.






____________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


